Title: To James Madison from Frederick Jacob Wichelhausen, 7 December 1805 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


          § From Frederick Jacob Wichelhausen. 7 December 1805, Bremen. “It is with much plea sure I embrace this opportunity, of testifying you my most hearty and obliging thanks, for the agreable present of 2 boxes peach brandy, you have been kind enough to transmit me, through my brother; I received the same with the Ship United States, Capt. Bounds from Baltimore in the best condition, and found the quality most delicate. I am likewise under the highest obligation to you, for the kind and hospitable reception, you have been pleased to shew my brother, during his stay at your city. My brother in passing through Washington, considered it his duty to wait upon you, and to pay you his most dutiful respects. He by no means had the least idea to intrude upon your so valuable time, which he mentiones you have been kind enough to sacrifice him frequently. Indeed those speaking testimonies of your kind and friendly sentiments towards me, contribute greatly to make me happy, and it will be my constant study to preserve for ever the present good opinion you so kindly entertain of me. Should opportunity offer, when it might be in my power, to be useful to you, I beg you to dispose of my services at all times, and I assure you it will give me much plea sure to be soon honoured with your commands.”
        